COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00056-CR


JASON ROBERT ADAMS                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1362060D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Jason Robert Adams of aggravated assault

causing serious bodily injury and, after Adams pleaded true to the habitual

offender allegation, assessed his punishment at twenty-five years’ confinement.

      Adams’s court-appointed appellate counsel has filed a motion to withdraw

and a brief in support of that motion. Counsel avers that in his professional


      1
       See Tex. R. App. P. 47.4.
opinion, the appeal is frivolous.        Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. See 386
U.S. 738, 87 S. Ct. 1396 (1967). This court informed Adams that he may file a

pro se brief, and he did so. The State did not submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Adams’s

pro se brief.   We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the record that might arguably support the

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005);

see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we grant counsel’s motion to withdraw, deny as moot Adams’s

motion for withdrawal and appointment of new counsel, and affirm the trial court’s

judgment.

                                                    /s/ Bill Meier
                                                    BILL MEIER
                                                    JUSTICE


                                         2
PANEL: LIVINGTON, C.J.; MEIER and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 29, 2015




                                 3